Citation Nr: 1522129	
Decision Date: 05/26/15    Archive Date: 06/11/15

DOCKET NO.  12-02 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Board hearing was held in November 2014.  A transcript is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is required to obtain a supplemental medical opinion and outstanding pertinent evidence.

In December 2009, a VA examiner reviewed the claims file and opined that it was less likely than not that the Veteran's current hearing loss was the result of noise exposure while in service.  She added that the subsequent hearing loss from unprotected occupational noise exposure could not be determined.  She explained that the Veteran had normal hearing at enlistment and on separation examination, with no threshold shift noted on separation examination.  

The December 2009 VA examiner's opinion is inadequate.  The opinion was based, at least in part, on hearing being normal on separation examination; however, absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Accordingly, a supplemental opinion is warranted.  

The record also indicates that there are outstanding records which are potentially pertinent to the appeal.  On remand, the AOJ should obtain outstanding records from the Tampa VA Medical Center (VAMC) and the Veteran's former employer.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any pertinent treatment records from the Tampa VAMC, to include the report of a December 2009 audiogram (as referenced in a December 2009 VA audiology consult note) and records dated since December 2009.  If the records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  With any needed assistance from the Veteran, obtain and associate with the claims file all records relating to audiology examinations performed by the Veteran's employer, as described during the November 2014 hearing.  See, e.g., Board Hearing Tr. at 11.  If such records are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

3.  After the above development has been completed, return the claims file to the examiner who performed the December 2009 VA examination (or, if unavailable, to another qualified examiner).  The claims file must be made available to, and reviewed by, the examiner.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss is related to service, to include in-service noise exposure.  

For purposes of providing this opinion, the examiner should accept as true that the Veteran experienced in-service noise exposure.  The examiner is also advised that the absence of in-service evidence of hearing loss is not necessarily fatal to the claim for service connection.  

The examiner should also consider and address the report of audiometric testing performed in July 1966, at the Veteran's entry into service.  When converted to International Standards Organization (ISO)-American National Standards Institute (ANSI) standards, this audiometric testing, reveals pure tone thresholds of 25 decibels at 500 hertz, bilaterally.  

The examiner must provide a complete rationale for any opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If any benefit sought remains denied the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




